 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ELISE LAPUNZINA (NYBN 2540730)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6878
 7        FAX: (415) 436-7234
          Elise.LaPunzina@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   IN THE MATTER OF THE EXTRADITION                 ) CASE NO. 3-19-71055 MAG
     OF ALEJANDRO TOLEDO MANRIQUE                     )
14                                                    ) [PROPOSED] DETENTION ORDER
                                                      )
15                                                    )
                                                      )
16                                                    )
                                                      )
17                                                    )
                                                      )
18

19          On July 15, 2019, fugitive Alejandro Toledo Manrique (the “fugitive”) was charged by
20 complaint pursuant to Title 18, United States Code, Section 3184 in connection with a request for

21 extradition from Peru.

22          This matter came before the Court on July 19, 2019 for a detention hearing. The fugitive was
23 present and represented by Joseph Russoniello, Esq. Assistant United States Attorney Elise LaPunzina

24 appeared for the government. The government moved for detention, and the fugitive opposed. At the

25 hearing, counsel submitted proffers and arguments regarding detention.

26          Upon consideration of the United States’ obligations under the U.S.-Peru extradition treaty, the
27 legal standard in extradition cases, the facts, proffers and arguments presented, and for the reasons stated

28 on the record, the Court finds that detention is appropriate. First, “[t]here is a presumption against bail

     [PROPOSED] DETENTION ORDER                       1                                             v. 11/01/2018
     3-19-71055 MAG
 1 in an extradition case . . .” Salerno v. United States, 878 F.2d 317, 317 (9th Cir. 1989). The reason for

 2 this presumption is to enable the United States to comply with its treaty obligations, “which it might be

 3 impossible to fulfill if release on bail were permitted.” Wright v. Henkel, 190 U.S. 40, 62 (1903).

 4 Second, the fugitive poses a flight risk. Third, he has not established “special circumstances” to

 5 overcome the presumption against bail in extradition proceedings. See Salerno, 878 F.2d at 317.

 6          The present order summarizes the Court’s findings and order at the detention hearing and serves

 7 as written findings of fact and a statement of reasons. As noted on the record, the Court makes the

 8 following findings as the bases for its conclusion: the fugitive is the former president of Peru, and if this

 9 Court were to release him from custody and he successfully fled, this would be a diplomatically

10 significant failure of the United States to live up to its treaty obligations to Peru. In addition, the

11 fugitive presents a flight risk based on law enforcement finding $40,000 cash in a suitcase in his house,

12 which demonstrates his mobility and financial ability to travel, and he is a well-traveled person with

13 numerous international connections. Further, the fugitive has not demonstrated special circumstances

14 warranting his release.

15          Accordingly, IT IS ORDERED that the fugitive shall be detained until the conclusion of this

16 extradition proceeding.

17

18
     DATED: August 5, 2019                                         _______________________________
19                                                                 HONORABLE THOMAS S. HIXSON
                                                                   United States Magistrate Judge
20

21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER                        2                                              v. 11/01/2018
     3-19-71055 MAG
